
	
		III
		111th CONGRESS
		1st Session
		S. RES. 146
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2009
			Mr. Byrd (for himself
			 and Mr. Rockefeller) submitted the
			 following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		
			May 14, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Commending South Charleston, West Virginia,
		  for celebrating its 50th annual Armed Forces Day on May 16,
		  2009.
	
	
		Whereas Americans appreciate the courage, loyalty, and
			 sacrifice of every individual who serves in the Armed Forces of the United
			 States;
		Whereas Armed Forces Day is celebrated on the third
			 Saturday in May to honor those Americans serving in the Army, Navy, Marine
			 Corps, Air Force, and Coast Guard;
		Whereas Armed Forces Day was established on August 31,
			 1949, following the consolidation of the military services of the United States
			 into the Department of Defense;
		Whereas Armed Forces Day is celebrated with parades, open
			 houses, receptions, and air shows around the Nation; and
		Whereas on May 16, 2009, South Charleston, West Virginia,
			 will observe its 50th annual Armed Forces Day with a parade, music, and other
			 entertainment: Now, therefore, be it
		
	
		That the Senate commends South
			 Charleston, West Virginia, for conducting Armed Forces Day celebrations for 50
			 consecutive years and for honoring the selfless dedication and bravery of the
			 men and women of the United States Army, Navy, Marine Corps, Air Force, and
			 Coast Guard.
		
